
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



SALES ALLIANCE AGREEMENT


This Sales Alliance Agreement ("Agreement"), including all Exhibits, is made by
and between CorpSoft, Inc., with offices at 2 Edgewater Drive, Norwood,
Massachusetts 02062 ("CorpSoft") and Intraware, Inc., with offices at 25 Orinda
Way, Orinda, CA 94563 ("Intraware").

WHEREAS, CorpSoft, a leading international reseller of computer software,
software licenses, software asset management services, intends to enter into an
agreement with Sun Microsystems authorizing CorpSoft to resell Sun's iPlanet
software products.

WHEREAS, Intraware has experience and expertise in the sale of the iPlanet
products to end user customers.

WHEREAS, Corpsoft and Intraware agree that both parties will benefit by forming
a sales alliance whereby Intraware will obtain purchase orders for sales of the
iPlanet products to end users and CorpSoft will process and fulfill such iPlanet
orders.

NOW THEREFORE, in consideration of the mutual promises and the terms, conditions
and covenants of this Agreement, the parties hereby agree as follows.

1.    DEFINITIONS

1.1    "Confidential Information" shall have the same meaning as the term is
defined in the Mutual Non-Disclosure Agreement, dated May 10, 2001, between
CorpSoft and Intraware, subject to Section 10.1 below.

1.2    "Qualified Customer" shall mean a customer who has been evaluated by the
Director of CorpSoft Accounts Receivable or a designee and approved for
business, based on written standards which are provided to Intraware, are
reasonable, and impose restrictions no more stringent than those which apply to
customer qualification in CorpSoft's software reselling business.

1.3    "Qualified Order" shall mean an order from a Qualified Customer for
iPlanet that meets the terms of the CorpSoft's standard written order acceptance
policy, which policy shall be provided to Intraware, shall be reasonable, and
shall impose restrictions no more stringent than those which apply to order
acceptance in any other area of CorpSoft's business.

1.4    "Territory" shall mean the same geographic area as is set forth in the
iPlanet Agreement.

2.    SCOPE

2.1    Intraware has experience and expertise in the sale of Sun Microsystems
("Sun") iPlanet E-Commerce Solutions products ("iPlanet") and, as a result, has
an established base of end user iPlanet customers and iPlanet customer prospects
in the Territory. Subject to the success of the relationship contemplated
hereby, Intraware currently intends to phase out of the business of reselling
iPlanet. CorpSoft intends to enter into a reseller agreement ("iPlanet
Agreement") with Sun authorizing CorpSoft to market and resell iPlanet, and to
the extent applicable, successor products to iPlanet, in the Territory.

2.2    CorpSoft agrees to retain the services of Intraware's sales
representatives to obtain purchase orders for iPlanet to Qualified Customers in
the Territory as set forth herein. Intraware will refer its existing iPlanet
customers and all of its iPlanet customer prospects to CorpSoft. For the
duration of this Agreement, it is the intention of CorpSoft and Intraware that
each party benefit and share equally in the operating profits and losses (as
specified in the "Operating Income" line in Exhibit C hereto) resulting from the
sales alliance herein.

1

--------------------------------------------------------------------------------


2.3    CorpSoft agrees that Intraware shall be its exclusive third party sales
organization for iPlanet and Intraware agrees to sell iPlanet exclusively for
the benefit of CorpSoft. The preceding sentence shall not be construed to
restrict CorpSoft from selling iPlanet directly through its own sales
organization or through independent sales representatives authorized by CorpSoft
to sell software, software licenses, and/or services. Subject to the preceding
two sentences, it is agreed that the relationship between the parties is
non-exclusive, and each party is free to pursue any other business opportunities
or interests.

2.4    The relationship of the parties is that of independent contractor.
Neither party is an employee, agent, partner, or joint venturer of the other
party and CorpSoft and Intraware shall inform their respective employees of
such. Neither party shall represent or imply, directly or indirectly, that it
has the authority to represent or bind the other by contract or in any way to
incur obligations of any kind on behalf of the other party or take any action
that would lead any person to believe the party has such authority, provided,
however, that Intraware, in the course of performing its obligations under this
Agreement, may submit binding quotes to customers for sales of iPlanet, so long
as such quotes to do not require CorpSoft to act in a manner inconsistent with
its written customer qualification standards or its written order acceptance
policy referred to in Sections 1.2 and 1.3 above, respectively.

3.    TERM AND TERMINATION

3.1    The term of this Agreement shall commence on July 1, 2001 (the "Effective
Date") and shall remain in effect for two (2) years thereafter, unless
terminated earlier as provided herein. Subject to Intraware's and CorpSoft's
mutual written agreement, this Agreement may be renewed for additional one
(1) year terms provided the iPlanet is also in effect for the same renewal
period. In the event CorpSoft does not enter into an iPlanet Agreement with Sun
by July 30, 2001, this Agreement shall terminate on that date and neither party
shall have any liability to the other as a result of any such termination,
provided however the termination date may be extended by mutual written
agreement. In addition, Intraware may terminate this Agreement if CorpSoft and
Sun do not enter into the agreement as described in Section 8.2 below within
five (5) business days of the effective date of the iPlanet Agreement, and
neither party shall have any liability to the other party as a result of any
such termination.

3.2    On a monthly basis, CorpSoft and Intraware agree to review the sales
activity and sales revenues for the previous month and compare such results
against the sales goals in the following rows of Exhibit C (which may be amended
from time to time by mutual written agreement): Revenue (New Licenses), Gross
Profit (New Licenses), Revenue (Renewals), Gross Profit (Renewals), Total 3rd
Party Product GP. Approximately six (6) months after the Effective Date,
Intraware and CorpSoft will review this Agreement for the purpose of determining
whether or not sales goals and expectations are being achieved.

3.3    Either party may terminate this Agreement if the other party: (i) commits
a material breach of this Agreement and does not cure the breach within thirty
(30) days after receiving the non-breaching party's written notice of the breach
or (ii) becomes insolvent, makes a general assignment for the benefit of
creditors, suffers or permits the appointment of a receiver for its business or
assets, or avails itself of or becomes subject to any proceeding under any
federal or state statute relating to insolvency or the protection of rights of
creditors.

3.4    In the event the iPlanet Agreement expires or terminates, then this
Agreement shall terminate concurrent with the expiration or termination date of
the iPlanet Agreement. In the event the iPlanet Agreement expires or terminates
within two (2) years of the Effective Date and (i) within such two (2) year
period CorpSoft enters into a new agreement with Sun for the resale of iPlanet
on a direct basis, and (ii) within thirty (30) days after receiving written
notice from CorpSoft of such new agreement between CorpSoft and Sun, Intraware
terminates any agreement then in effect between it and Sun for the resale of
iPlanet, then Intraware shall receive **** (as described in Section 9.2 below)

2

--------------------------------------------------------------------------------


resulting from such new agreement between CorpSoft and Sun for a period equal to
two (2) years minus the duration of the original iPlanet Agreement.

3.5    Intraware and CorpSoft acknowledge that as a result of this Agreement
both parties will obtain information and knowledge regarding iPlanet customers
and prospective customers and that some customers may be customers of both
Intraware and Corpsoft. Intraware and CorpSoft agree that upon the expiration or
termination of this Agreement either party may pursue sales opportunities with
iPlanet customers and prospective customers without obligation to the other
party.

3.6    As of the effective date of the expiration or termination of this
Agreement, Intraware shall cease marketing and selling iPlanet, on behalf of
CorpSoft, and neither party shall have any further obligation to the other party
except as otherwise specified herein. Within thirty (30) days of the expiration
or termination of this Agreement, each party shall return all tangible
information, data, and materials, including without limitation Confidential
Information, belonging to the other party and delete all electronic information
or data belonging to the other party. Sections 5.1.6, 9.4 and 9.6 (for three
years from the Effective Date), 10, 11.1, 12.2, 13, 14, 15, 16 and 17 shall
survive the expiration or termination of this Agreement. Furthermore, to the
extent applicable, Sections 3.4, 6.2, and 9.2 shall survive for the balance of
the two (2) year period of time referenced in Section 3.4.

4.    APPOINTMENT

4.1    CorpSoft hereby appoints Intraware to obtain purchase orders for the
iPlanet products specified in Exhibit A to Qualified Customers in the Territory,
as set forth in this Agreement.

5.    RESPONSIBILITIES

5.1    Mutual Responsibilities:

5.1.1    Each party will inform the appropriate personnel in their organization
of the existence of this Agreement and appoint one or more business managers,
who shall serve as that party's primary contact for day to day business
activities. Each party shall have to right to appoint a new business manager
from time to time and agrees to notify the other party if they appoint a new
business manager.

5.1.2    Any individual or joint public announcement regarding this Agreement or
the relationship of CorpSoft and Intraware shall be, in each instance, subject
to both parties prior written consent, unless a party is advised by counsel that
a public announcement of this Agreement is required by law, in which case the
party required by law to make the announcement shall submit the announcement to
the other party for approval and such approval shall not be unreasonably
withheld or delayed. In the event the parties are unable to agree on an
announcement required by law, then the party required to make the announcement
may, to the minimum extent required by law, make the announcement without the
consent of the other party.

5.1.3    Except as otherwise specified herein or mutually agreed to in writing,
each party shall be solely responsible for their own costs and expenses in the
performance of this Agreement.

5.1.4    CorpSoft and Intraware are to work together and exchange ideas and
suggestions to increase iPlanet sales.

5.1.5    Without limiting CorpSoft's obligations under Section 9.1.1 below, each
party shall be solely responsible for the payment of compensation of its own
employees, agents, and contractors. Neither party shall be responsible for the
payment of any wages, expenses, workers' compensation, disability benefits,
unemployment insurance, and any other employee benefit, including, but not
limited to, pension, 401(k), medical, dental, and life insurance, vacation, sick
days, and holidays, or

3

--------------------------------------------------------------------------------




for withholding income taxes and social security for any employee, agent or
contractor of the other party.

5.1.6    CorpSoft and Intraware shall each maintain insurance, with coverage
limits, consistent with generally accepted business practices for the software
resale industry.

5.2    CorpSoft Responsibilities:

5.2.1    CorpSoft will advise Intraware sales personnel on, and provide them
with copies of CorpSoft's standard order acceptance and customer qualification
policies and procedures, as described in Sections 1.2 and 1.3 above.

5.2.2    CorpSoft shall be solely responsible for the processing and fulfillment
of all Qualified Orders, invoicing all Qualified Customers, collecting all
payments due or payable from Qualified Customers, and paying fees due to Sun
under the iPlanet Agreement. With the exception of sales calls, CorpSoft shall
also be solely responsible for answering all customer inquires or questions.

5.2.3    CorpSoft shall only accept Qualified Orders received from Qualified
Customers.

5.2.4    Promptly after signing any iPlanet Agreement, CorpSoft shall provide
Intraware with a copy of the price list for iPlanet. CorpSoft shall provide
Intraware with thirty (30) days' written notice or such period of time CorpSoft
receives written notice from Sun, whichever is less, of any change to CorpSoft's
iPlanet price list, provided, however, that any such change shall be delayed by
up to an additional sixty (60) days or such period of time as is agreed to by
Sun, whichever is less, with respect to any quote which Intraware made to an
iPlanet customer or potential iPlanet customer before receiving notice of the
price list change.

5.2.5    CorpSoft and Intraware agree to work together to plan and conduct
various iPlanet marketing activities and events. Each such marketing activity or
event shall be subject to the mutual written agreement of CorpSoft and
Intraware.

5.2.6    CorpSoft shall have no authority to collect funds or accept payment on
behalf of Intraware. CorpSoft shall immediately forward to Intraware any and all
money or remittance, in any form, that may be owed to Intraware, but incorrectly
paid to CorpSoft.

5.3    Intraware's Responsibilities:

5.3.1    Each Intraware sales representative assigned to the sale of iPlanet
hereunder ("Rep") shall devote 100% of their time to obtaining purchase orders
of iPlanet. Each Rep shall only quote iPlanet prices to customers using
CorpSoft's standard price list provided by CorpSoft to Intraware pursuant to
Section 5.2.4 above, as well as the delivery schedule and terms and conditions
communicated by CorpSoft to Intraware from time to time. CorpSoft shall be
solely responsible for entering into any contracts with Qualified Customers,
invoicing the Qualified Customers, collecting payment from the Qualified
Customers, and payments to Sun under the iPlanet Agreement.

5.3.2    Intraware may not make any representation, guarantee, or warranty with
respect to iPlanet inconsistent with those expressly set forth in the
then-current iPlanet end user license agreement supplied by Sun.

5.3.3    Intraware shall not authorize or bind CorpSoft to provide any refund,
credit, return, allowance or adjustment to a customer account unless authorized
by CorpSoft in writing.

5.3.4    Intraware shall have no authority to collect funds or accept payment on
behalf of CorpSoft. Intraware shall immediately forward to CorpSoft any and all
money or remittance, in any form, that may be owed to CorpSoft, but incorrectly
paid to Intraware. Intraware shall provide assistance

4

--------------------------------------------------------------------------------




reasonably requested by CorpSoft in the collection of overdue accounts, provided
such assistance shall be limited to telephone calls and emails by Reps.

6.    REPORTS

6.1    On the first Monday of each week, Intraware shall furnish CorpSoft with a
weekly sales activity report and a non-binding sales forecast report in a form
substantially similar to that in Exhibit D.

6.2    Within fifteen (15) days of the end of each calendar month, CorpSoft will
furnish Intraware with the following for the pervious months iPlanet sales
activity: (i) iPlanet sales activity report, (ii) iPlanet income statement, and
(iii) a payment for compensation earned or due for the previous month. The
iPlanet sales activity report and income statement will be in a form
substantially similar to those in Exhibit D.

7.    ORDERS AND ORDER FULFILLMENT

7.1    Intraware agrees to co-operate with CorpSoft in meeting all of CorpSoft's
standard policies and procedures for account and order acceptance which are
referred to in Sections 1.2 and 1.3 above. CorpSoft will accept only the
business of Qualified Customers and Qualified Orders. CorpSoft may, in its sole
discretion, reject any Qualified Customers or Qualified Orders that do not meet
CorpSoft's standard policies and procedures referred to above. CorpSoft shall be
responsible for the invoicing of all Qualified Orders and shall receive all
payments for iPlanet sales.

8.    RETURNS

8.1    Subject to Sun's recognition of iPlanet sales under this Agreement, Sun's
acceptance of the Intraware return listed in this Section 8.1, Sun's issuance of
a Return Merchandise Authorization ("RMA") to CorpSoft for such returns, and
Sun's return policy as set forth in the iPlanet Agreement and Sun's RMA policy,
CorpSoft will submit Intraware returns for the following customers, up to the
following amounts: ****. Such returns will be submitted to Sun provided the
aggregate amount of the return does not exceed, in any quarter, the greater
****. CorpSoft returns take precedence over all Intraware for the first **** of
available Sun returns. Upon CorpSoft's receipt from Sun of an approved Intraware
return, CorpSoft will remit the approved dollar amount of such return to
Intraware. Intraware agrees and acknowledges that in no event shall CorpSoft be
responsible for or liable for any return, including without limitation the five
(5) name customers listed above, uncollected receivable or any claim, loss or
damage arising from or related to the September 1, 1999 Channel Agreement
between Intraware and Sun.

9.    COMPENSATION

9.1    Intraware Sales Representatives

9.1.1    CorpSoft agrees to pay Intraware the monthly fee specified in Exhibit B
for each Rep selling iPlanet on a full-time basis and each other person
specified in Exhibit B who is dedicated to supporting such iPlanet sales. In an
effort to determine the success of each Rep's iPlanet sales and CorpSoft's
iPlanet sales, all iPlanet sales will be tracked by individual Rep and CorpSoft
sales and reported in the monthly sales activity report referenced in
Section 6.2. Additional Reps may be assigned to the sale of iPlanet under this
Agreement subject to the mutual written agreement of CorpSoft and Intraware. In
the event revenues for iPlanet sales decline during any calendar month or gross
profits to the parties based on sales of iPlanet hereunder fail to meet the
sales goals set forth in the "Total 3rd Party Product GP" row of Exhibit C (as
such Exhibit may be amended from time to time by mutual agreement of the
parties), CorpSoft may, upon thirty (30) days written notice to Intraware,
reduce the number of Reps selling iPlanet under this Agreement and/or other

5

--------------------------------------------------------------------------------

personnel listed in Exhibit B. CorpSoft shall pay Intraware for the Reps and
other personnel listed in Exhibit B fifteenth (15th) day of each calendar month.

9.2    iPlanet Gross Profit

9.2.1    CorpSoft and Intraware agree to **** derived by CorpSoft from all sales
of iPlanet by CorpSoft and Intraware under this Agreement. It is the intent of
CorpSoft and Intraware that sales of iPlanet include any such sales by their
affiliates, resellers, distributors, agents, dealers, or representatives. As
used herein, "Gross Profit" means the total revenue payable to CorpSoft for all
Qualified Orders for iPlanet, less all taxes in connection with the orders,
shipping, credits, returns, amounts payable to Sun for iPlanet, and the expenses
listed in the following rows of Exhibit C (which Exhibit may be amended from
time to time by mutual agreement of the parties): Sales Manager, Salesperson
(New Licenses), Salesperson (Renewals), Business Partner Manager, Systems
Engineer, Sales Order Entry, SubscribeNet Contract Fee, Quarterly Fee to
Intraware per employee for Overhead of Corpsoft staff at Intraware, Additional
CorpSoft Expense (Backoffice), and Corpsoft sales commission. All Gross Profit
disbursements shall be paid thirty (30) days following the end of each quarter.
The parties agree that the formula or basis used to establish the Gross Profits
and costs of sales and expenses may need to be amended from time to time and the
parties agree to work together, in good faith, to make such adjustments.

9.3    During the term of this Agreement, Intraware will provide a co-branded,
using Intraware's and CorpSoft's brand, version of Intraware's SubscribeNet
electronic software distribution service ("SubscribeNet") to Qualified Customers
requesting iPlanet be delivered using electronic distribution. Intraware will,
at no cost to CorpSoft or the Qualified Customer, convert the SubscribeNet
service to a co-branded version of SubscribeNet. The fee payable by CorpSoft to
Intraware for SubscribeNet shall be as set forth in Exhibit B. Intraware and
CorpSoft expect that the majority of Qualified Customer iPlanet orders will be
filled using SubscribeNet. However, if a Qualified Customer requests an iPlanet
media and documentation kit ("Kit"), CorpSoft will fulfill the request by
ordering the Kit from an iPlanet distributor and shipping the Kit to the
Qualified Customer.

9.4    All payments made shall under this Agreement shall be in United States
dollars. All compensation is exclusive of all governmental taxes, withholdings,
fees or similar assessments. In the event of a dispute regarding a financial
obligation owed pursuant to this Agreement, CorpSoft and Intraware agree to meet
in good faith to resolve the dispute within twenty (20) days of either party's
written notice to the other of the dispute. CorpSoft and Intraware shall
maintain adequate books and records in connection with their activities under
this Agreement consistent with generally accepted accounting practices.

9.5    All market development funds made available by Sun to CorpSoft shall be
retained exclusively by CorpSoft and shall not be considered when calculating
any compensation under this Agreement. All expenditures of such market
development funds during the term of this Agreement shall be subject to
Section 5.2.5 above. All rebates and other incentives made available by Sun to
CorpSoft during the term of this Agreement, or in connection with sales made
during the term of this Agreement, shall be shared equally by CorpSoft and
Intraware.

9.6    The records maintained by CorpSoft under Section 9.4 above shall include,
without limitation, documentation of the information reportable under
Section 6.2 above, those portions of the iPlanet Agreement that are necessary to
determine financial obligations owed to Intraware (disclosure of the iPlanet
Agreement is subject to Sun's consent), and of all customer orders for iPlanet.
Intraware may audit the books and records of CorpSoft relevant solely to this
Agreement, including but not limited to all documents related to customer orders
for iPlanet. Any such audit shall be conducted during regular business hours,
mutually agreed to, at CorpSoft's offices and shall not interfere unreasonably
with CorpSoft's business activities. If an audit reveals that CorpSoft has
underpaid fees to Intraware, CorpSoft shall be invoiced for such underpaid fees.
Audits shall be made no more than once annually.

6

--------------------------------------------------------------------------------


Intraware shall bear the cost of any such audit unless the audit reveals that
CorpSoft has underpaid Gross Profit by 5% or more of the Gross Profit payable by
CorpSoft to Intraware for the preceding twelve (12) months (or any shorter
period to which the audit may be limited by Intraware), in which case the cost
of the audit shall be borne by CorpSoft. All information and data resulting from
an audit shall be deemed to be Confidential Information.

10.  CONFIDENTIALITY

10.1    The parties agree and acknowledge that it may be necessary to disclose
certain confidential or proprietary information to each other in the performance
of this Agreement. To protect and preserve their respective confidential
information, Intraware and CorpSoft agree to maintain all such information in
confidence pursuant to the Mutual Non-Disclosure Agreement dated May 10, 2001.
The Mutual Non-Disclosure Agreement is hereby incorporated into this Agreement
by reference.

11.  PROPERTY RIGHTS

11.1    CorpSoft and Intraware are and shall at all times remain the sole owner
of their respective intellectual property. Except as otherwise expressly
specified in this Agreement, neither party is granted any express or implied
rights to the other party's copyrights, trade secrets, patents, trademarks, or
any other intellectual property.

11.2    For the term of this Agreement, CorpSoft grants Intraware a personal,
non-transferable, non-exclusive and revocable license to use CorpSoft's
trademarks, in the Territory, solely in connection with Intraware's performance
of this Agreement. Upon expiration or termination of this Agreement, Intraware
shall immediately cease all use of CorpSoft's trademarks.

12.  WARRANTY

12.1    CorpSoft and Intraware each warrants that it has the right and authority
to enter into this Agreement.

12.2    EXCEPT AS SPECIFIED HEREIN, NEITHER CORPSOFT NOR INTRAWARE MAKES ANY
OTHER WARRANTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY WARRANTY
OF FITNESS FOR A PARTICULAR PURPOSE OR MERCHANTABILITY.

13.  INDEMNITY

13.1    Intraware agrees to indemnify, defend, and hold CorpSoft harmless, from
and against any and all claims, liabilities, losses, damages, costs, expenses
(including reasonable legal fees) of whatever nature or kind resulting from or
arising out of Intraware's gross negligence or willful misconduct. Intraware
will pay costs, damages and legal fees resulting from a settlement or finally
awarded against CorpSoft.

13.2    CorpSoft agrees to indemnify, defend, and hold Intraware harmless, from
and against any and all claims, liabilities, losses, damages, costs, expenses
(including reasonable legal fees) of whatever nature or kind resulting from or
arising out of CorpSoft's gross negligence or willful misconduct. CorpSoft will
pay costs, damages and legal fees resulting from a settlement or finally awarded
against Intraware.

13.3    Each party's foregoing indemnity obligation is subject to: (a) the party
seeking indemnity promptly notifying the indemnifying party in writing of any
such claim; (b) the party seeking indemnity cooperating in the defense and
furnishing related evidence in its control to the indemnifying party; and
(c) the indemnifying party having sole control of the defense and all related
settlement negotiations, other than any settlement or negotiation which
contemplates any restriction on the party seeking indemnity.

7

--------------------------------------------------------------------------------


14.  EXCLUSION OF DAMAGES

NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR SPECIAL, CONSEQUENTIAL,
INCIDENTAL, OR INDIRECT DAMAGES, REGARDLESS OF THE FORM OF ACTION, WHETHER IN
CONTRACT, WARRANTY, STRICT LIABILITY OR TORT INCLUDING WITHOUT LIMITATION
NEGLIGENCE AND REGARDLESS OF WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

15.  LIMITATION OF LIABILITY

WITH THE EXCEPTION OF EITHER PARTY'S INDEMNITY OBLIGATIONS HEREIN, BREACH OF A
PARTY'S CONFIDENTIALITY OBLIGATIONS, INFRINGEMENT OF THE OTHER PARTY'S
INTELLECTUAL PROPERTY RIGHTS, OR BREACH OF WARRANTY OR OF A FINANCIAL OBLIGATION
OWED TO THE OTHER PARTY, IN NO EVENT SHALL EITHER PARTY'S AGGREGATE LIABILITY
RELATING TO ANY CLAIM OR ARISING OUT OF THIS AGREEMENT, WHETHER IN CONTRACT,
TORT OR OTHERWISE, EXCEED $100,000.

16.  NOTICES

Any notice, demand, acknowledgment or other communication which under the terms
of this Agreement must be given or made in writing and may be: (i) sent via
facsimile transmission (if, followed-up with a written notice sent via mail), or
(ii) sent via certified or registered mail, postage paid, to the respective
parties as follows:

If to CorpSoft:
CorpSoft, Inc.
2 Edgewater Drive
Norwood, MA 02062
Attention: General Counsel   With a copy to:
CorpSoft, Inc.
2 Edgewater Drive
Norwood, MA 02062
Attention: President
If to Intraware:
Intraware, Inc.
25 Orinda Way
Orinda, CA 94563
Attention: General Counsel
 
 

17.  GENERAL

17.1    In no event shall either party be responsible for any delay or failure
to perform if such delay or failure to perform is due to causes beyond its
reasonable control, including, but not limited to, governmental authorities,
epidemics, war, embargoes, fire, earthquakes or acts of God.

17.2    Neither party shall assign its rights and obligations under this
Agreement to any third party without the prior written consent of the other
party, which shall not be unreasonably withheld. Notwithstanding the foregoing,
either party may assign its rights and obligations under this Agreement, without
the consent of the other party, pursuant to a merger, acquisition,
reorganization, or sale of substantially all of its assets.

17.3    Any waiver of a violation or failure to enforce any provision of this
Agreement by either party shall not constitute a waiver of either party's rights
with respect to this Agreement. All terms and conditions of this Agreement are
severable. If any term or provision, or any portion thereof, of this Agreement
is held to be invalid, illegal or unenforceable, the remaining portions shall
not be affected.

8

--------------------------------------------------------------------------------


17.4    CorpSoft and Intraware agree to comply with applicable laws and
regulations, including without limitation, U.S. export law and regulations. The
validity, construction, and performance of this Agreement shall be governed by
the laws of the Commonwealth of Massachusetts, exclusive of its rules regarding
conflicts of law. English shall be the governing language of this Agreement. The
United Nations Convention for the Sale of Goods shall not apply to this
Agreement.

17.5    During the term of this Agreement, neither party shall, without the
prior written consent of the other party, solicit for employment any employee of
the other party. Notwithstanding the foregoing, neither party shall be
restricted from placing employment advertising in trade or general media or from
using recruiters provided that such advertising and recruiters do not target the
employees of the other party.

17.6    This Agreement, including the Exhibits hereto, constitutes the entire
agreement between the parties relating to the subject matter contemplated herein
and supersedes all previous or contemporaneous oral or written communications,
proposals and agreements in respect thereof. This Agreement may only be modified
or amended by a written agreement executed by both parties.

17.7    The parties acknowledge that any material breach of their obligations
with respect to proprietary rights of the other party may cause irreparable
injury for which there may be inadequate remedies at law and that the
non-breaching party shall be entitled to seek equitable relief in addition to
all other remedies available.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of June 28, 2001.

INTRAWARE, INC.   CORPSOFT, INC.
By:
 
/s/  DONALD M. FREED      

--------------------------------------------------------------------------------


 
By:
 
/s/  CRAIG L. SINGLER      

--------------------------------------------------------------------------------


Name:
 
Donald M. Freed

--------------------------------------------------------------------------------


 
Name:
 
Craig L. Singler

--------------------------------------------------------------------------------


Title:
 
Executive Vice President and CFO

--------------------------------------------------------------------------------


 
Title:
 
Vice President of Solutions Development

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------


EXHIBIT A


iPlanet Products

•The iPlanet products covered under this Agreement shall be as specified in the
Sun Channel Agreement

10

--------------------------------------------------------------------------------




EXHIBIT B


Compensation

•Intraware Representatives:

As of the Effective Date, Intraware shall assign **** to the sale of iPlanet.
CorpSoft agrees to pay Intraware the following:

****   **** ****   **** ****   ****
****
 
****

•Revenue—Profit Sharing:

        See Section 9.2.

•SubscribeNet Fees


For SubscribeNet, Corpsoft shall pay to Intraware **** derived from sales of
iPlanet during the term of this Agreement. As used herein, "Gross Revenue" means
the total revenue payable to CorpSoft for all Qualified Orders for iPlanet that
are fulfilled via SubscribeNet, less taxes in connection with the order. All
Gross Revenue disbursements shall be paid fifteen (15) days following the end of
each month.

11

--------------------------------------------------------------------------------


EXHIBIT C


Sales Goals and Expenses

12

--------------------------------------------------------------------------------


EXHIBIT D


Reports

13

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.1



SALES ALLIANCE AGREEMENT
EXHIBIT A
EXHIBIT B
EXHIBIT C
EXHIBIT D
